Military pay; disability pay; limitation of actions; accrual of cause of action. — On December 18,1981 the court entered the following order:
Before Kashiwa, Bennett, and Smith, Judges.
PER CURIAM:
Plaintiff, pro se, pleads that during his service in the United States Air Force "HOSTILE AND HARSH TREATMENT FROM [his] SQUADRON SUPERIORS” caused him to suffer a mental breakdown. Plaintiff further pleads that because of his continuing illness he has been unable to support himself since leaving the military. A similar claim, filed previously in the United States District Court for the District of Columbia, Civil Action No. 81-2525, was dismissed for lack of jurisdiction by memorandum order of that court dated October 27,1981.
A cause of action for military disability pay or compensation accrues as soon as the proper military board has acted or declined to act. Friedman v. United States, 159 Ct. Cl. 1, 310 F.2d 381 (1962), cert. denied sub nom., Lipp v. United States, 373 U.S. 932 (1963). Plaintiff has not pleaded that he has exhausted his administrative remedies before the relevant board or boards; therefore, there is no claim before the court.
it is therefore ordered that plaintiffs petition is dismissed for failure to state a claim upon which relief can be granted by this court.
Plaintiffs petition for certiorari was denied March 8, 1982.